Dismissed and Opinion Filed May 4, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-90-01562-CV

                   EARL J. GIBBS, Appellant
                               V.
BANK ONE, TEXAS, N.A., F/K/A DEPOSIT INSURANCE BRIDGE BANK,
                            Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. 89-01676-L

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                            Opinion by Justice Nowell
      We reinstate this appeal. This case was abated in 1991 due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system; however, nothing on that

system indicated that a bankruptcy case was still pending.

      We then notified the parties by letter, requesting they inform the Court of the

status of the bankruptcy and of this appeal. We cautioned that the failure to respond

would result in the appeal being dismissed for want of prosecution.          See id.

42.3(b),(c). To date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss the

appeal. See id. 42.3(b),(c).




901562f.p05                             /Erin A. Nowell//
                                        ERIN A. NOWELL
                                        JUSTICE




                                     –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

EARL J. GIBBS, Appellant                      On Appeal from the 193rd Judicial
                                              District Court, Dallas County, Texas
No. 05-90-01562-CV          V.                Trial Court Cause No. 89-01676-L.
                                              Opinion delivered by Justice Nowell.
BANK ONE, TEXAS, N.A., F/K/A                  Justices Osborne and Pedersen, III
DEPOSIT INSURANCE BRIDGE                      participating.
BANK, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered this 4th day of May, 2021.




                                       –3–